                                                                               ff'·~"~~;· ~./ \;~ p ~,t. ~':~
                                                                                              '"" f\; ,,,; ,, -
                                                                                             ;V'

                                                                              t>·~:

                                                                                                                                         ~
                                                                                                                                    --
                                                                              Jt,; 1
                                                                              r,_  /'1            n~r· •J"~fi~'
                                                                                                  /t/ ''              'l/t":lr.··
                                                                                                                      I    Ii ;J

                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK                                      '~ ..o   l~•~l1.>t.:i~;;-:. ',A
                                                                                     U;IJr~; r"'i'Lc)r                    "h1 'i1N
                                                                                         ----·- _J,l_,_\iQ,,j_,__
UNIVERSITAS EDUCATION, LLC,                  §
     Petitioner,                             §
                                             §
v.                                           §              11 CIVIL 1590 (LTS) (HPB)
                                             §              11 CIVIL 8726 (L TS) (HPB)
NOVA GROUP, INC,                             §
    Respondent.                              §

         LETTER MOTION FOR THE COURT TO TAKE JUDICIAL NOTICE

TO THE HONORABLE JUDGE LAURA TAYLOR SWAIN, MAY IT PLEASE THE COURT:

       NOW COMES the Petitioner, Daniel Carpenter, to ask this Honorable Court to take judicial

notice of a letter from Attorney Manson on behalf of Universitas threatening a motion to strike

that was delivered on my family's doorstep on Christmas Eve. This is especially surprising because

they only seem to know where I live now but not during crucial junctures in this case six years

ago. In this most recent letter, not only do Attorneys Manson and Chernow cite cases that don't

stand for what they say they do, Attorney Manson also mistakenly believes that my reply filing

was late because it was due December 14, was over the 10 page limit, and that the Attorneys in

Connecticut did not receive service. All of these statements are incorrect and demonstrably false.

See letter from Attorney Manson attached as Exhibit One.

       First, as is evidenced from the Reply (Dkt. #672) on PACER, page 27 shows that the FedEx

was sent December 11 and was received by the Court on December 14 and therefore was clearly

timely filed. See FedEx attached as Exhibit Two. Also, as Your Honor's Clerks have been working

remotely because of COVID, it doesn't really matter when the Reply was docketed as it was clearly

received within the time limitations. Second, Your Honor's Clerks have been tremendously

supportive of me in being a pro se defendant, and at no time have they ever criticized the length

of any of my filings. Please see, for example, the opening brief for this case, which asked this
Court to review my June 19, 2014 113-page filing. At no time has anyone from Your Honor's

office criticized the length of my briefs, which is greatly appreciated and should not be held against

me. Please notice the case Attorneys Manson and Chernow cite to, P&G Auditors & Consultants,

LLC v. Mega Int'! Commer. Bank Co., 2019 U.S. Dist. LEXIS 169750 (S.D.N.Y. Sep. 30, 2019),

where it says a court may decide to accept the brief even if it is untimely and over the page limit,

which is what the court did in P&G Auditors at page 8. See Exhibit One pages 3-4. Attorney

Manson does not even mention the fact that the Court in P&G upheld the filing in that case, despite

the fact that it was untimely and over the page limit.

        Third, there is no doubt that the Attorneys in Connecticut have received copies of the filings

here as well as in front of Judge Meyer, because they have already responded to my petitions to

have them disbarred and/or sanctioned, so it is very easy to review the filings in front of Judge

Meyer that are based on Attorneys Manson and Chernow trying to circumvent the rulings of this

Court based on Peacock v. Thomas, 516 U.S. 349 (1996). But, for the purposes of this motion, the

only important thing to point out is that the Attorneys are incorrect because neither Caldwell nor

Markus has filed an appearance in front of this Court, so there is no reason for me to copy them

even though I have done so as a courtesy. They have not filed an appearance in this case, so they

are not required to receive notice.

       But, in the event that Attorney Manson and Chernow follow through with their frivolous

and vexatious motion to strike, I will leave it up to Your Honor to decide whether to impose Rule

1927 sanctions against them. However, even if sanctions are appropriate, I do not wish to receive

any of the money and would urge the Court to give the money to the ladies at Universitas because

they are the ones being defrauded by the filing of these baseless and unwarranted motions that they

continue to harass my family and friends with. Needless to say, Your Honor, I will not be honoring



                                                  2
Attorney Manson or Chernow with any phone calls, but would like the Court to issue an injunction

so that they may never contact me or my family again. I have followed the rules of the Court, I

have made a strong case with this Honorable Court that it lacked subject matter jurisdiction

pursuant to Peacock, and certainly did not have personal jurisdiction over me in accordance with

Walden v. Fiore, 571 U.S. 277 (2014).

       That brings us to the most serious claim against Universitas and its Attorneys. In searching

PACER, I happen to notice a case entitled Universitas, individually and on behalf of the Charter

Oak Trust v. TD Bank, NA., 2015 WL 9304551 (S.D.N .Y. DEC. 21, 2015). I have included a copy

of Judge Scheindlin's decision attached as Exhibit Three for the ease of this Court's perusal. In

her decision, Judge Scheindlin makes an excellent case that any claim filed by Universitas after

October 2012 would be time-barred by the Statute of Limitations that started to run in October

2009. Judge Scheindlin based her decision for the most part on an affidavit done by Sharon Seibert

from March 2011 attached as Exhibit Four. The most important thing about Ms. Seibert's 2011

affidavit is that there is no mention of Daniel Carpenter or anyone "stealing" the Sash Spencer

proceeds. To the contrary, Ms. Seibert gives a long description of all of the litigation and

negotiations done by her Attorney Ivan Schinderman and Donna Vassar's insurance advisor Alex

Sgoutas. That affidavit was submitted in this case originally, and was used by the Attorneys of TD

Bank to make clear that action brought by Universitas on behalf of anyone was time-barred.

       I just wanted this Court to take judicial notice of the fact that Universitas took it upon itself

to bring an action against TD Bank, without notifying me because I was in prison or anyone else

involved with the Charter Oak Trust, and they certainly did not give notice to Wayne Bursey who

died in March 2015. Furthermore, they certainly did not have the permission of the Insurance

Trustee of the Charter Oak Trust, Christiana Bank, who they were also suing in Connecticut.



                                                  3
Obviously there must have been a change in Ms. Seibert's point of view, because in 2011 she

doesn't mention Mr. Carpenter being a thief and that it would be too costly to litigate in or travel

to Connecticut. See Exhibit Four at paragraphs 14-15.

        With this in mind, I respectfully ask this Court's permission to ignore discussing anything

with Attorneys Manson or Chernow as they have been harassing my family for the past several

years and I certainly have no desire to ever speak with them. Hopefully, since Your Honor said

that you would be deciding this dispute over jurisdiction based on the papers, there will be no need

for any further submissions in this case as Judge Scheindlin made a very cogent calculus as to why

all of the Universitas claims have long since expired under the Statute of Limitations, and have no

jurisdictional support. Therefore, since it is clear from Judge Scheindlin's decision that

Universitas' claims are time-barred by the Statute of Limitations, and since they brought an action

on the behalf of the Charter Oak Trust, that means the doctrines of res judicata and collateral

estoppel certainly apply to the Clerk's Judgment. Therefore, any further filings or actions by

Attorneys Manson and Chernow can only be to run up frivolous bills against their client

Universitas. So, this Court should use its inherent authority to sanction them for their frivolous and

vexatious actions and order any money left in their trust account to be turned over to the principals

of Universitas immediately, in the interests of justice.

        As for me, I would just like this Court to recognize that the initial action in 2014 was time-

barred, lacked subject matter jurisdiction, and this Court certainly lacked personal jurisdiction over

me as a defendant who had been dismissed from the underlying arbitration. That is all that this

Petitioner is asking for, as well as any other relief this Court deems proper in the interests of justice.




                                                    4
    Respectfully submitted,

    /s/ Daniel E. Carpenter
    Daniel E. Carpenter
    Petitioner, pro se
    18 Pond Side Lane
    West Simsbury, CT 06092




5
                                       CERTIFICATION

      I hereby certify that on this 28 1h day of December, 2020, a copy of the foregoing was served
by FedEx to the Clerk of the Court. Notice of this filing was also sent by USPS to Attorneys
Chernow and Manson.


                                                 By: Isl Daniel E. Carpenter
                                                     Daniel E. Carpenter
                                                     Petitioner, pro se




                                                  6
               EXHIBIT
                 ONE
   Threat of Motion to Strike by Attorney Manson citing
P&G Auditors & Consultants, LLC v. Mega Int'! Commer. Bank
 Co., 2019 U.S. Dist. LEXIS 169750 (S.D.N.Y. Sep. 30, 2019)
                      Law Offices of Joseph L. Manson III
                                   Joseph L. Manson III, Esq.
                                        600 Cameron St.
                                     Alexandria, VA 22314

December 23, 2020

VIA FEDERAL EXPRESS

Daniel Carpenter
18 Pond Side Lane
West Simsbury, CT 06092

       Re:     Universitas Education, LLC v. Nova Group, Inc., Case No. 11-1590-LTS and
               consolidated Case No. 11-8726-LTS (S.D.N.Y.)- Planned Motion to Strike

Dear Mr. Carpenter,

As you know, we represent Universitas Education, LLC ("Universitas") in the post-judgment
proceedings pending before Hon. Judge Swain in the Southern District of New York. Please note
that we intend to move to strike your reply memorandum in support of your motion to vacate.

Your reply brief was due on December 14, 2020. (Docket entry no. 666.) Your reply is fatally late.
This is grounds for striking the brief in its entirety. See P&G Auditors & Consultants, LLC v. Mega
lnt'l Commer. Bank Co., No. 18-CV-9232 (JPO), 2019 U.S. Dist. LEXIS 169750, at* 11 (S.D.N.Y.
Sep. 30, 2019) (explaining that courts may strike untimely briefs in their entirety).

Your reply brief also exceeds the page limitations. Pursuant to Rule 2(h) of Hon. Judge Swain's
Individual Rules, reply memoranda are limited to ten pages. Your reply is nineteen pages. Your
decision to exceed the court's length requirements is also grounds for striking the brief in its
entirety. See P&G Auditors & Consultants, 2019 U.S. Dist. LEXIS 169750at*11 (explaining that
courts may strike briefs that exceed the court's length requirements).

In accordance with Local Civil Rule 7.2, we have provided you with a copy of the case cited in
this letter. Please note that Judge Swain's Individual Practice Rule requires that you provide us
with a letter overviewing your position on the proposed motion to strike, and that we have a
telephonic discussion on the motion. Accordingly, please let us know your availability for a
telephonic discussion to discuss our proposed motion to strike. It is our hope that you will comply
with Judge Swain's Individual Practice Rule and discuss this motion with us in good faith.
However, please note that we will move the court to strike your reply memorandum if we do not
hear from you.

Nothing in the foregoing constitutes a waiver of any right or remedy that Universitas has, all of
which are reserved.
Sincerely,

Isl Josenh L. Manson III
Joseph L. Manson III
Law Offices of Joseph L. Manson III
600 Cameron Street
Alexandria, VA 22314
Telephone: 202-67 4-1450
 Email: j manson@jmansonlaw.com

enclosures
0    Neutral
As of: December 22, 2020 6:07 PM Z


        P&G Auditors & Consultants, LLC v. Mega Int'/ Commer. Bank Co.
                          United States District Court for the Southern District of New York
                              September 30, 2019, Decided; September 30, 2019, Filed
                                                  18-CV-9232 (JPO)

Reporter
2019 U.S. Dist. LEXIS 169750 ~; 2019 WL 4805862

                                                              Judges: J. PAUL OETKEN, United States District
P&G AUDITORS AND CONSULTANTS, LLC, d/b/a                      Judge.
P&G Associates, Plaintiff, -v- MEGA INTERNATIONAL
COMMERCIAL BANK CO., LTD., Defendant.


                                                              Opinion by: J. PAUL OETKEN

Subsequent History: Dismissed by, Without prejudice,
Motion denied by, As moot, Without prejudice P&G
Auditors & Consultants, LLC v. Mega Int'/ Commer.
Bank Co., 2020 U.S. Dist. LEXIS 213831 (S.D.N. Y.,            Opinion
                                                              ""'"~~-'<>-:l==~~=s.<o:..~~


Nov. 16, 2020}


                                                              OPINION AND ORDER

Core Terms
~'~~~~~~~~
                                                              J. PAUL OETKEN, District Judge:

motion to dismiss, allegations, terminate,                    Plaintiff P&G Auditors and Consultants, LLC ("P&G")
communicated, definite statement, breach of contract          brings this action against Defendant Mega International
claim, Engagement, tortious interference, good faith,         Commercial Bank, Co., Ltd. ("Mega"), in connection with
defamation, covenant, breach of contract, reply brief,        auditing work P&G performed for Mega beginning in
auditing, exhibits, damages, notice, unjust enrichment,       2016. Invoking this Court's diversity jurisdiction, P&G
additional hour, fair dealing, budgeted, parties, motion to   asserts claims for breach of contract, unjust enrichment,
strike, fraud claim, misrepresentation, implied-              quantum meruit, promissory estoppel, breach of the
covenant, duplicative, promissory, customize, deadline        implied covenant of good faith and fair dealing, breach
                                                              of confidentiality, fraud, tortious interference with
                                                              contract, tortious interference with pecuniary advantage,
                                                              defamation, and misappropriation of trade secrets.
Counsel: [*1] For P&G Auditors and Consultants, LLC,          Mega moves to dismiss most of the complaint for failure
d/b/a P&G Associates, Plaintiff: Paul S. Grossman,            to state a claim under Federal Rule of Civil Procedure
Friedman & Wittenstein, A Professional Corporation,            12lbl(6), or, in the alternative, for a more definite
New York, NY; Clark Evan Alpert, Alpert Goldberg              statement [*21 pursuant to Rule 12(e). P&G moves to
Butler Norton & Peach, P.C, West Orange, NJ.                  strike certain of Mega's filings. For the reasons that
                                                              follow, the motion to dismiss is granted in part and
                                                              denied in part, the motion for a more definite statement
For Mega International Commercial Bank Co., Ltd.,             is denied, and the motions to strike are denied as moot.
Defendant: Stewart W. Lee, LEAD ATTORNEY,
Gottesman, Wo!gel, Secunda, New York, NY.
                                                              I. Background
                                                                                                             Page 3 of 8
                                          2019 U.S. Dist. LEXIS 169750, *6

client of P&G. (Comp!. ~ 29.) Shortly thereafter, P&G         and when the statements were made, and (4) explain
was informed by Hua Nan Bank that it was being                why the statements were fraudulent." U.S. ex rel. Kester
replaced on that engagement. (Id.)                            v. Novartis ?harm. Corp., 23 F. Supp. 3d 242, 251-52
                                                              (S.0.N. Y. 2014) (quoting Rombach v. Chang, 355 F.3d
                                                              164, 170 (2d Cir. 2004)).
B. Procedural History

P&G filed the complaint on October 9, 2018, asserting         2. Motion for   a More Definite Statement
eleven causes of action. (See Comp!. ~~ 32-93.) The
motions to dismiss and for a more definite statement -        Federal Rule of Civil Procedure 12{e) allows a party to
which attack only some of the asserted claims                 "move for a more definite statement of a pleading to
followed on February 26, 2019. (See Dkt. No. 18.)             which a responsive pleading is allowed but which is so
                                                              vague or ambiguous that the party cannot reasonably
                                                              prepare a response." Fed. R. Civ. P. 12(e). A Rule 12(e)
C. Legal Standard                                             motion is appropriate in narrow circumstances, namely,
                                                              where a pleading is "sufficiently intelligible for the district
                                                              court to make out one or more potentially viable legal
                                                              theories on which the claimant might proceed" - thus
1. Motion to Dismiss                                          precluding dismissal under Rufe 12(bl{.6_l - but (*8]
                                                              where the pleading is "so vague or ambiguous that the
"To survive a motion to dismiss, a complaint must             opposing party cannot respond to it ... with a pleading
contain sufficient factual matter, accepted as true, to       that can be Interposed in good faith or without prejudice
'state a claim to relief that is plausible on its face."'     to himself." Pelman ex rel. Pelman v. McDonald's Corp.,
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,        396 F. Supp. 2d 439, 443 (S.D.N. Y.2005) (quoting 5C
 173 L. Ed. 2d 868 (2009) (quoting Bell At!. Corp. v.         Charles A. Wright & Arthur R. Miller, Federal Practice &
 Twomblv. 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L.          Procedure § 1376 (3d ed. 2004)). Rule 12(el "is
Ed. 2d 929 (2007)). A court assessing such a motion           designed to remedy unintelligible pleadings, not to
must "accept[ ] as true the factual allegations ln the        correct for lack of detail." In re Methyl Tertiary Butvl
complaint and draw[ ] all inferences in the plaintiff's       Ether C'MTBE") Prods. Liab. Litiq., 233 F.R.D. 133, 134
favor." Allaire Corp. v. Okumus, 433 F.3d 248, 249-50         (S.D.N. Y.2005) (quoting Dunlop McCulfen v. Local 1-
(2d Cir. 2006) (quoting Scutti Enters., LLC v. Park Place     SRWDSU-AFL-CIO. No. 94 Civ. 1254, 1994 U.S.
Entm't Corp., 322 F.3d 211. 214 (2d Cir. 2003)). In           Dist. LEXIS 12245, 1994 WL 478495, at *1 (S.D.N. Y.
considering a motion to dismiss for failure to state a        Sept. 1, 1994)) (internal quotation marks omitted). The
claim under Rule 12(b)(6), a court may "look[ ] only to       party seeking the more definite statement ls required to
the complaint; documents that are attached as exhibits        point out the flaws in the pleading and the details
to, incorporated by reference, or integral to the             sought. See Fed. R. Civ. P. 12(e).
complaint; and r11 matters of which judicial notice may
be taken." Rhee-Karn v. Burnett. No. 13 Civ. 6132, 2014
 U.S. Dist. LEXIS 128199, 2014 WL 4494126, at •3              II. Discussion
 (S.D.N. Y. Sept. 12, 2014). "On a motion to dismiss for
breach of contract, courts look ... at the contract itself,
which by definition is integral to the complaint." Axiom
 Inv. Advisors, LLC bv & through Gildor Mgmt., LLC v.         A. Motions to Strike
 Deutsche Bank AG, 234 F. Supp. 3d 526, 533 (S.D.N. Y.
2017).                                                        At the outset, several ancillary matters require
                                                              resolution. P&G argues that most of the materials
Rule 9{b) creates a heightened pleading standard for          attached to Mega's motion to dismiss - which include,
claims alleging fraud or mistake, requiring that the party    inter alia, various written communications between the
alleging fraud "state with particularity the circumstances    parties and the termination notice (see Dkt. No. 19) -
constituting fraud." Fed. R. Civ. P. 9(b). To survive a       cannot be considered at the motion to dismiss stage
motion to dismiss on such a claim, the party alleging         and thus should be struck. (Dkt. No. 22 at 6-7.) (P&G
fraud must "( 1) specify the statements that [it] contends    concedes that the Agreement itself, also included in
were fraudulent, (2) identify the speaker, (3) state where    these exhibits, is integral to the complaint and thus can
                                                                                                            Page 4 of 8
                                          2019 U.S. Dist. LEXIS 169750, *8

be considered on the motion to dismiss, even though           of [the] movant." Id. (quoting Pioneer Inv. Servs. Co. v.
P&G did not attach [*9]       the document to its             Brunswick Assocs., 507 U.S. 380, 392, 113 S. Ct. 1489,
submissions. (See Dkt. No. 22 at 9 n.3); see also              123 L. Ed. 2d 74 (1993)). Thus, a court may extend a
OeSouza v. Andy Frain Servs .. Inc., No. 12 Civ. 1308,        lapsed deadline in purely procedural matters, "at least
2012 U.S. Dist. LEXIS 110345, 2012 WL 3245496, at *2          when the delay was not long, there is no bad faith, there
(S.D.N. Y. Aug. 6, 2012).)                                    is no prejudice to the opposing party, and movant's
                                                              excuse has some merit." Id.
Whether the Court considers these documents,
however, is an entirely academic question, because the        Here, there has been no suggestion of bad faith [*11J
arguments raised by Mega in its opening brief in support      and there is no discernible prejudice to P&G. See Minitti
of its motion to dismiss are purely legal arguments that      v. Speiser, Krause, Nolan & Granito, P.C., No. 04 Civ.
are unaffected by the contents of the exhibits. See Dkt.      7976, 2006 U.S. Dist. LEXIS 91986, 2006 WL 3740847,
No. 21 at 11-16 (arguing that the complaint fails to          at *11 n.6 (S.D.N. Y. Dec. 19, 2006) (Chin, J.) ("[l]t is
allege a breach of contract); id. at i 7-20 (arguing that     unclear why any [prejudice] would result from the late
the breach of implied covenant of good faith, promissory      filing of reply papers to which [the opposing party] had
estoppel, quantum meruit, and unjust enrichment claims        no right of rejoinder."). Yet the delay was substantial
are duplicative of or precluded by the contract claims);      (one week), and Mega's justifications for these lapses
id. at 20-23 (arguing that the complalnt fails to allege a    are thin. In the main, they consist of vague allusions to a
defamation claim); id. at 23-24 (arguing that the             busy work schedule and the burdens of juggling
complaint fails to state a claim for fraud); id. at 23        personal and professional obligations. (See Dkt. No. 29
(arguing that the complaint fails to state a claim for        at 2.) They are thus not perceptibly different than the
tortious interference). To the extent the arguments           everyday demands most lawyers face, most of the time.
raised only in the reply brief rely on the attached           It would therefore be within the Court's discretion to
exhibits, "a court should not consider arguments that are     strike the brief in its entirety as untimely, or to strike the
raised for the first time in a reply brief." Aviva Trucking   overlength pages of the brief for exceeding the court's
Special Lines v. Ashe, No. 1B Civ. 111 BO, 400 F. Supp,       length requirements. But, again, to do so would be a
3d 76, 2019 U.S. Dist. LEXIS 157405, 2019 WL                  purely academic exercise. The arguments in Mega's
4387339, at *4 (S.O.N. Y. Sept. 13, 2019) (citation           reply brief are (a) aired fully by the opening brief, (b)
omitted). The Court's resolution of this motion to dismiss    related to the moot issue just addressed regarding the
is unaffected by the presence or lack thereof of the          motion to strike the exhibits, or (c) new to the reply brief
exhibits. Accordingly, the Court denies as moot the           and therefore not properly considered by the Court.
request to strike these [*1 O] attachments.                   Because the brief is therefore immaterial to the
                                                              determination of the pending motions, the motion to
Next, P&G urges the court to strike Mega's reply brief.       strike the reply brief is also [*121 denied as moot and
(See Dkt. No. 28.) The brief was both untimely and            the motions to extend the deadline and for leave to file
overlength. (See id.; see also Dkt. No. 26.) Moreover,        an overlength brief nunc pro tune are granted.
Mega's delinquency followed several missed deadlines
and extensions and an admonition by this Court that
"[n]o further extensions of [the] deadline [would] be         B. Motion to Dismiss
granted     absent   a showing of extraordinary
circumstances." (Dkt. No. 26.) In response, Mega
argues that the delay has caused P&G no prejudice and
moves for an extension of the deadline and leave to file      1. Breach of Contract
a brief in excess of the Court's page llmits nunc pro
tune. (See Dkt. No. 29.)                                      On the merits, Mega begins by arguing that P&G fails to
                                                              state a claim for breach of contract with respect to the
"[D]istrict courts may grant extensions of time in purely     First Period. "Under New York law, the elements of a
procedural matters like these upon a showing of               breach of contract claim are the formation of an
'excusable neglect.'" Losacco v. City of Middletown, 71       agreement, performance by one party, breach of the
F.3d 88, 93 (2d Cir. 19951 (quoting Fed. R. Civ. P.           agreement by the other party, and damages .... Stating
6{b1@). "'[E]xcusable neglect' under Rule 6(bl is a           in a conclusory manner that an agreement was
somewhat 'elastic concept' and is not Hmited strictly to      breached does not sustain a claim of breach of
omissions caused by circumstances beyond the control          contract." Berman v. Sugo LLC, 580 F. Supp. 2d 191,
                                                                                                             Page 8 of B
                                           2019 U.S. Dist. LEXIS 169750, *22

statement of fact concerning [it]; 2) publication to a third    C. Motion for a More Definite Statement
party; 3) fault . . . ; 4) falsity of the defamatory
statement; and 5) special damages or per se                     Finally, the Court denies Mega's motion for a more
actionability." Celle v. Filipino Reporter Enters. Inc., 209    definite statement in its entirety. Rule 12(el requires that
F.3d 163, 176 (2d Cir. 2000). A statement is defamatory         a movant "point out the defects complained of and the
per se if it "tend[s] to injure [the plaintiff] in his or her   details desired." Fed. R. Civ. P. 12(e). Mega provides no
trade, business or profession." Stern v. Cosby, 645 F.          argument in support of its motion whatsoever, instead
Supp. 2d 258, 273 (S.D.N. Y. 2009) (Chin, J.) (quoting          simply appending the request for a more definite
Liberman v. Ge/stein, 80 N. Y.2d 429, 435, 605 N.E.2d           statement to its briefing otherwise entirely oriented
344, 590 N. Y.S.2d 857 {1992)).                                 toward defending its Rule 12(b)(6) motion. Accordingly,
                                                                Mega has not carried its burden under Rule 12{e), and
Mega does not challenge P&G's allegations as deficient          the motion is denied.
with respect to any particular element of the claim, but
rather argues more generally that "[a] defamation claim
is only sufficient if it adequately identifies the purported    Ill. Conclusion
communications, and an indication of who made the
communication, when it was made, and to whom it was             For the foregoing reasons, Mega's motion to dismiss is
communicated." [*23] (Dkt. No. 21 at 20 (quoting Biro v.        GRANTED in part and DENIED in part. Its motion for a
Conde Nast, 883 F. SU@. 2d 441, 456 (S. 0. N. Y.                more definite statement is DENIED. P&G's motions to
2012).) P&G, Mega complains, has therefore failed to            strike Mega's exhibits and reply briefs are DENIED.
articulate its complaint with the requisite specificity.        Mega shall file an answer to the remaining claims on or
Again, however, the allegations with respect to Hua Nan         before October 21, 2019.
are sufficiently detailed to withstand the motion to
                                                                The Clerk of Court is directed to close the motions at
dismiss. Though not alleging the very hour or minute
                                                                Docket Number 18.
that the communications were made, nor the particular
employees involved, the allegations regarding the dates,        SO ORDERED.
corporate entities, and contents of the communications
"afford      defendant      sufficient   notice     of   the    Dated: September 30, 2019
communications complained of to enable [it] to defend
[it]self." Ke/Iv v. Schmidberger, 806 F.2d 44, 46 (2d Cir.      New York, New York
1986).
                                                                /s/ J. Paul Oetken
Mega also urges the Court to dismiss the defamation
                                                                J. PAUL OETKEN
claim because Navigant, rather than Mega, originated
the allegedly libelous statements. (See Dkt. No. 21 at          United States District Judge [*25]
22.) But under longstanding principles of New York law,
"where words are spoken to one person and he repeats
them to another, in consequence of which the party of             End of Docu111enl
whom they are spoken sustains damages, the repetltion
is, as a general rule, a wrongful act, rendering the
person repeating them liable in like manner as if he
alone had uttered them." Terwilliger v. Wands. 17 N. Y.
54, 57 (1858); see also Bim 883 F. Supp. 2d at 461
("[T]he Second Circuit has expressly embraced the
'widely recognized' rule that 'one who republishes a libel
is [*24] subject to liability just as if he had published it
originally." (quoting Cianci v. New Times Pub. Co., 639
F.2d 54, 60-61 (2d Cir. 1980)). That the allegedly
defamatory statements originated with Navigant, then,
does not negate Mega's liability for their alleged
repetition.
           EXHIBIT
            TWO
FedEx Label Showing Delivery of December 14, 2020
     Case 1:11-cv-01590-LTS-HBP Document 672   Filed 12/22/20 Page 1 of 27



                                                                   .'
                                                          ::-::;!':'I ·/1.•,_ ·,· '. '~J       •'




                 IN THE UNITED STATES DISTRICT COUR1J.,LlJ L:J ) ·              ,-i   ·I/· -
               FOR THE SOUTHERN DISTRICT OF NEW YORK .... ~                     1
                                                                                    ' '    •    [! .:i

UNIVERSITAS EDUCATION, LLC,       §
     Petitioner,                  §
                                  §
v.                                §            11 CIVIL 1590 (LTS) (HPB)
                                  §            11 CIVIL 8726 (L TS) (HPB)
NOVA GROUP, INC,                  §
    Respondent.                   §

                REPLY IN SUPPORT OF MOTION TO VACATE
             TURNOVER JUDGMENT PURSUANT TO RULE 60(b)(4)




                                                     Daniel E. Carpenter
                                                     Petitioner, pro se
                                                     18 Pond Side Lane
                                                     West Simsbury, CT 06092
Case 1:11-cv-01590-LTS-HBP        Document 672                             Fil.ed 12/22/20 Page 27 of 27




                     ORIGIN ID:EHTA  (8fi0) 408-7000                                             SHIP DATE: 11DEC20
                                                                                                 ACTWGT: 1.00 LB
                     JOSEPH CASTAGNO                                                             CAD: 5508595/lNET 4280
                      35 TOWER LANE
                                                                                                    BILL SENDER
                      AVON, CTD6001
                      UNITED STATES US
                     ro HON~ JUDGE LAURA T. SWAIN
                        DANIEL PATRICK MOYNIHAN
                        UNITED STATES COURTHOUSE                                                                                ~
                        500 PEARL STREET                                                                                        ~
                                                                                                                                <b
                                                                                                                                l£)



                        NEW YORK CITY NY 10007
                       (212) 80S-0424                                   REF
                           l~N:
                           PO                                                                DEPT


                           nnm1111111111~1111nu,w~~1r~&~~l~l~1 ~!
                                                                                               1111111111111rn 1111111111
                     lll
                                ~·"·"~'i1\l~1W•~muw~~                                                                       a.5J
                                                                                                                                    1

                                                                                                  MON -14 DEC 4:30P
                                                                                               STANDARD OVERNIGHT
                       Ira~~ I 7723 4618                        2538
                                                                                                                            10007
        •                  E3 PCTA                                                                                  NY·US   EWR




                                   a_.t
                                          o:l I 11\:J
                                                   V-l•       7 ·- ..'·', ~i~i_jU!.7..J•.J
                                                              ,_.G           :1 \17 [l}

                                  :-·   ~~j '...:.'. ::l CJ ~:~ ·~~ CJ ~1 ~J A~.J 0 S
                                               () -:·~ /', ~ . -1 ·:--) ~: ;~~
                     EXHIBIT
                      THREE
                     Judge Scheindlin's Order in
 Universitas Education, LLC, individually and on behalf of the Charter
Oak Trust v. TD Bank, N.A., 2015 WL 9304551 (S.D.N. Y. Dec. 21, 2015)
Universitas Education, LLC v. Bank, Not Reported in Fed. Supp. (2015)




                                                   2015 WL 9304551
                                     Only the Westlaw citation is currently available.
                                      United States District Court, S.D. New York.

                                  UNIVERSITAS EDUCATION, LLC, Plaintiff,
                                                        v.
                                            T.D. BANK, N.A., Defendant.

                                                       15-cv-5643 (SAS)
                                                                 I
                                                       Signed 12/21/2015

Attorneys and Law Firms

Annie E. Causey, Esq., Napoli Shkolnik PLLC, 1301 Avenue of The Americas, New York, NY I 0019, (212) 397-1000, Marie
E. Napoli, Esq., Napoli Law, PLLC, 1301 Avenue of The Americas, New York, NY 10019, (212) 397-1000, Paul J. Napoli,
Esq., Napoli Bern Ripka & Associates, 350 Fifth Avenue, New York, NY 10118, (212) 267-3700, for Plaintiff.

Jeffrey J. Chapman, Esq., Aaron F. Jaroff, Esq., McGuire Woods LLP, 1345 Avenue of the Americas, 7th Floor, New York,
NY 10105, (212) 548-7060, for Defendant.



MEMORANDUM OPINION AND ORDER

SHIRA A. SCHEINDLIN U.S.D.J.

 *l PlaintiffUniversitas Education, LLC ("Universitas") brings this diversity action against defendant T.D. Bank alleging the
aiding and abetting of conversion and related claims stemming from the alleged misappropriation of certain assets by a non-
party actor, using T.D. Bank as its financial institution. Defendant moves to dismiss, arguing that plaintiffs claims are time-
barred. For the following reasons, defendant's motion is GRANTED.



I. BACKGROUND 1
On May 15, 2009, the Lincoln National Life Insurance Company issued two checks to the Charter Oak Trust totaling
                                                                                                                                   2
$30,677,276.85, representing the life insurance proceeds for two life insurance policies issued on the life of Mr. Sash Spencer.
                                                                                                   3
Mr. Spencer, now deceased, named Universitas as the sole beneficiary of the Charter Oak Trust. Nova Group, Inc. served as

the trustee. 4

Contemporaneous with the Charter Oak Trust's receipt of the life insurance proceeds, Nova Group sought to open a new bank
account for the Trust. 5 It applied for this account with at least three major banking institutions, and was declined by at least
                                                                                           6
Bank of America due to Nova Group's failure to satisfy certain due diligence protocols. T.D. Bank accepted Nova Group's
                                                                          7
application, and opened an account for Charter Oak Trust on May 12, 2009.

On May 20 and May 21, 2009, T.D. Bank accepted applications for and opened business checking accounts for Nova Group and
several related entities. 8 From May 21, 2009 to October 27, 2009, Nova Group transferred Charter Oak Trust proceeds to and




        :1                                                                                     ~
Universitas Education, LLC v. Bank, Not Reported in Fed. Supp. (2015)



between its business checking accounts, and directly withdrew $19.8 million from the Charter Oak Trust account. 9 Universitas
was aware that Nova Group did not intend to remit the Charter Oak Trust's proceeds to it by October 2009. 1o


Plaintiff filed a demand for arbitration against the Nova Group on June 17, 20 l 0. 11 The arbitrator awarded plaintiff damages
in the amount of $26,558,308.26 plus interest on January 24, 2011. 12 The award was confirmed on June 5, 2012. 13 In the
meantime, T.D. Bank closed all accounts associated with Nova Group, which has yet to pay any of the arbitration award to
plaintiff. 14 On July 17, 2015, plaintiff brought this action against T.D. Bank accusing it of aiding and abetting in this conversion,
and bringing several related claims.


II. LEGAL STANDARD
 *2 In deciding a motion to dismiss pursuant to Rule l 2(b )( 6), the court must '·accept[ ] all factual allegations in the complaint
as true and draw[] all reasonable inferences in the plaintiffs favor." 15 The court evaluates the sufficiency of the complaint under
the "two-pronged approach" set forth by the Supreme Court in Ashcroft v. lqbaJ. 16 Under the first prong, a court may "begin
by identifying pleadings that, because they are no more than conclusions, are not entitled to the assumption of truth." 17 For
example, "[t]hreadbare recitals of the elements of a cause ofaction, supported by mere conclusory statements, do not suffice." 18
Under the second prong of Iqbal, "[w]hen there are well-pleaded factual allegations, a court should assume their veracity and
then determine whether they plausibly give rise to an entitlement for relief." 19 A claim is plausible "when the plaintiff pleads
                                                                                                                                   20
factual content that allows the comi to draw the reasonable inference that the defendant is liable for the misconduct alleged."
Plausibility requires "more than a sheer possibility that a defendant has acted unlawfully." 21

When deciding a 12(b)(6) motion to dismiss, "a district court may consider the facts alleged in the complaint, documents
attached to the complaint as exhibits, and documents incorporated by reference in the complaint." 22 " '[I]t is 'axiomatic that the
Complaint cannot be amended by briefs in opposition to a motion to dismiss.' " 23



Ill. DISCUSSION
When sitting in diversity, a federal court applies New York's statutes of limitations to state law claims. 24 Under New York
law, causes of action accrue at the time and in the place of the injury. 25 Applying these principles to the instant case, each of
plaintiff's causes of action is time-barred, and must be dismissed.


  A. Aiding and Abetting Conversion Claim
Allegations for conversion, and aiding and abetting of conversion, are subject to a three-year statute of limitations. 26 A
conversion occurs when one exercises unauthorized dominion over the property of another to the exclusion of the rights of the
lawful owner. 27 Here, the alleged conversion took place no later than October 2009, when Nova Group formally refused to remit
the proceeds of the Charter Oak Trust to plaintiff. 28 Thus, plaintiffs conversion claim was time-barred as of October 2012.


  B. Fraud Claims
Claims for fraud and the aiding and abetting of fraud are normally governed by New York's six-year statute of limitations. 29
However, a "[c]ourt will not apply the six-year statute of limitations if the claim of fraud is merely incidental to another claim
with a shorter limitations period." 30 To determine whether a fraud claim is "merely incidental" to other claims in an action,
courts examine the '"gravamen," or basic essence, of a plaintiffs claims. 31 In order to not be "merely incidental," a fraud claim




       'L
Universitas Education, LLC v. Bank, Not Reported in Fed. Supp. (2015)



must be distinct from a plaintiff's other claims -   it must be a claim in its own right, and not merely recast the same facts as
other claims in order to obtain the benefit of the longer limitations period. 32

 *3 The gravamen of plaintiffs fraud claims are that Nova Group converted Charter Oak Trust funds meant for Universitas,
and that defendant- by opening accounts and approving transfers between them - aided and abetted in that conversion. The
facts underlying the fraud and conversion claims are the same. The injuries are the same. The relief sought is identical. Both the
fraud and the aiding and abetting fraud claims are identical, for all intents and purposes, to the aiding and abetting conversion
claim, and are merely incidental thereto. "Time barred claims cannot be revitalized by tricks of pleading"; 33 the six-year statute
of limitations does not apply to plaintiffs claim of aiding and abetting fraud. Plaintiffs claims for fraud and aiding and abetting
fraud are subject to the three-year statute of limitations governing plaintiffs conversion claim, and are time-barred.


  C. Fiduciary Duty Claims
New York does not prescribe a statute of limitations for claims based on the breach of a fiduciary duty, and instead determines
the applicable limitations period based on the substantive remedy sought. 34 Where a plaintiff seeks only money damages -           as
                                                                  35
is the case here - a three-year statute of limitations applies.        For the same reasons described above, plaintiffs claims accrued
in October 2009, and were time-batTed as of October 2012.



  D. Unjust Enrichment Claim
Claims for unjust enrichment are generally governed by a six-year statute of limitations. 36 However, as with claims for fraud
and breach of a fiduciary duty, if an unjust enrichment claim is merely incidental to a claim governed by a shorter statute
of limitations, "the Court will not allow a plaintiff to avail himself of a longer limitations period." 37 Here, plaintiffs unjust
enrichment claim recites the same facts and circumstances as its conversion claim, and is just as incidental to the conversion
claim as the fraud claims. The three-year statute of limitations therefore applies, and plaintiffs claim was time-barred as of
October 2012.


  E. Negligence Claims
New York applies a three-year statute oflimitations to all negligence claims, including claims for negligent hiring and negligent
supervision. 38 As with conversion claims, the limitations period begins to run at the time and place of injury, "even though the
injured party may be ignorant of the existence of the wrong or injury." 39 The injury alleged in support of the negligence claims
is the same injury as alleged for the conversion claim and claims incidental to the conversion. Plaintiffs negligence claims were
therefore time-barred as of October 2012.


  F. Racketeer Influenced and Corrupt Organizations Act ("RICO") Claim
Civil RICO claims are subject to a four-year statute of limitations. 40 The four-year limitations period begins to run "upon the
discovery of the injury alone." 41 As with all of plaintiffs claims, the only injury alleged in plaintiffs civil RICO claim is the
conversion of the Charter Oak Trust funds, of which plaintiff had actual notice in October 2009 when Nova Group formally
denied plaintiff's claim to the trust funds. Plaintiffs civil RICO claim was therefore time-barred as of October 2013.


IV. CONCLUSION
 *4 For the foregoing reasons, defendant's motion is GRANTED. The Clerk of the Court is directed to close this motion (Dkt.
No. 12) and this case.

SO ORDERED.
EXHIBIT
    FOUR
Sharon Siebert's Affidavit
    March 24, 2011
Case 1:11-cv-01590-LTS-HBP Document 12 Filed 03/25111 Page 1of4




     UNITED STATES DISTRICT COURT
     SOUTIIERN DISTRICT OF NEW YORK
     ---------------------------------------------------------------x
     UNIVERSITAS EDUCATION, LLC,

                                     Petitioner,

                          -against-                                                   CASE NO: 11CV01590-LTS-HBP

     NOVA GROUP, INC., AS TRUSTEE, NAMED                                              AFFIDAVIT OF
     FIDUCIARY, PLAN SPONSOR AND                                                      SHARON SIEBERT
     ADMINISTRATOR OF THE CHARTER OAK
     TRUST WELFARE BENEFIT PLAN,

                                     Respondent.                           -------X
      - ------------------- - - ----- - - - - - ----- ----------- - - --
     - --

     ST ATE OF FLORIDA    )
                          )                                SS.
     COUNTY OF PALM BEACH )

               I, Sharon Siebert, being duly sworn, state:

                1.        I am a member of Universitas Education, LLC ("Uni versitas"), a limited

     liability company organized to provide research and support for a related non-profit

     charity organization, Destination Universitas Foundation (the "Foundation"). The

     Foundation is a charitable foundation dedicated to providing a center for the spiritual and

     physical healing of world leaders, I have personal knowledge of all of the following

     facts.


               2.         Universitas is a Delaware limited liability company with its principal place

     of business in New York, NY. Universitas has two members, myself and Donna Vassar,

     and both of us reside and are domiciled in New York, NY.
Case 1:11-cv-01590-LTS-HBP Document 12 Filed 03/25/11 Page 2 of 4




             3.     Universitas docs not maintain any offices in Connecticut, nor does it

     transact any business in Connecticut. In addition, Universitas has no employees in

     Connecticut or elsewhere.


             4.     Universitas does not own nor rent any property in Connecticut, nor does it

     maintain a bank account in Connecticut.


             S.     Universitas derives no revenue from business dealings within Connecticut,

     nor does it advertise in Connecticut.


             6.     In fact, the only contact Universitas has ever had with Connecticut was as

     a direct result of Nova Group, Inc.' s ("Nova Group") wrongful withholding of certain

     trust benefits owed to Universitas as the sole, irrevocable beneficiary of Sash Spencer.


            7.      Mr. Spencer was a long time supporter of the Foundation's work and

     accordingly named Universitas as the sole, irrevocable beneficiary of the Charter Oak

     Trust Welfare Benefit Plan (the "Plan"), so that upon his death, Universitas would

     receive approximately $30 million (the result of two insurance policies on Mr. Spencer's

     life placed in the Plan), less certain expenses to which Mr. Spencer and the Plan

     representatives agreed.


            8.      Mr. Spencer died in June 2008, and in May 2009, the Plan received

     approximately $30 million in life insurance proceeds. However, the Plan failed and

     refused to pay over the monies owed to Universitas as the sole, irrevocable beneficiary.

     Instead. the Plan claimed that it was entitled to keep Universitas' monies for its own

     purposes.
Case 1:11-cv-01590-LTS-HBP Document 12 Filed 03/25/11                          Page 3 of 4




              9.      When the Plan failed to pay over the Plan benefits to Universitas,

      Universitas necessarily bad a representative reach out to the Plan to find out why it was

      not paying over the monies as Mr. Spencer had directed it to do.


              l 0.    First, this representative was Universitas' New York-based lawyer Ivan

      Schinderman, Esq. Because Mr. Schinderman unfortunately passed away before the

      parties could resolve the dispute and Universitas had not yet obtained new counsel, an

      informal business advisor of Universitas, Alex Sgoutas, met twice in Connecticut during

      the summer of 2009 with Plan representative Donald Trudeau to discuss payment to

      Universitas. Nothing ever came of these settlement meetings. Nova Group and its

      affiliates have still not paid any of the monies to Universitas, despite an arbitration award

      in Universitas' favor.


              11.     Mr. Sgoutas, a personal acquaintance of Universitas member Donna

      Vassar for more than 20 years, made these communications to the Plan as a favor and

      without any payment by Universitas.


              12.     At the Plan's request, in July 2009, I submitted a form for benefits on

      behalf ofUniversitas to the Plan, which the Plan stated I must do or Universitas would

      forfeit the entire $30 million.


              13.     Universitas received notice on January 25, 2011 from the American

      Arbitration Association that it had won an arbitration award against Nova Group in the

      amount of $26,525,535.98. On February 8, 2011, Universitas first learned that Nova

      Group had filed an action in Connecticut Superior Court to vacate the arbitration award.
  Case 1:11-cv-01590-LTS-HBP Document 12 Filed 03/25/11 Page 4 of 4




                      14.      Connecticut is not a convenient forum for Universitas, owing in part to

     Nova Group's refusal for almost two (2) years to pay the required death benefits to

     Universitas. At the arbitration's outset, Universitas applied for and received from the

     American Arbitration Association (AAA) a deferral of its share of the arbitration fees. In

     order to obtain this deferral, Universitas needed to document and establish its limited

     financial means to the AAA, which it did.


                      15.      Universitas is not in a financial position to pay for a protracted legal battle

     in Connecticut (which requires the additional costs of local counsel), especially while

     continuing to inm legal fw in the ongoing Pha<&::;'n~                                                   -


                                                                   ,       SHARO~ SIEBERT

     Sworn to before me this
d-~_th day of March, 201




1·····- •..... ,T
  ··m·~~~~::::!"-.,         JUllSSA HERNAHCEZ
{J3 ~ ""'to~           Notary Public - Stale of Fforld•
:•              • : My Commission expq. Apr 10, 2011
~·-;1.,w,~-··-;ll 8onded~HalblllNclilyA191.,
                     Commiuion I DD 651489




     l\l~878.I
